Citation Nr: 1644585	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  11-05 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a compensable rating for hemorrhoids.  

4.  Entitlement to a rating in excess of 10 percent for spondylosis of the thoracolumbar spine.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Veteran served on active duty from July 1975 to July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2015, the Veteran's representative waived initial RO consideration of additional evidence received since the statement of the case.  See 38 C.F.R. § 20.1304(c).

In accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) regarding the likelihood that the etiology of the Veteran's hearing loss and/or tinnitus is related to service.  The Veteran and his representative were provided a copy of the July 2016 opinion and afforded the opportunity to submit additional evidence and argument.  

The decision below addresses the hearing loss and tinnitus claims.  The issues regarding increased ratings for hemorrhoids and spondylosis of the thoracolumbar spine being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  Hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest during service, or to a compensable degree within one year, of separation.  

2.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest degree during service, or to a compensable within one year of separation.  
CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  

Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In addition, certain chronic diseases, such as sensorineural hearing loss and tinnitus, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

For chronic diseases, the "nexus" requirement can be satisfied by evidence of chronicity or continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability of hearing loss if the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Veteran seeks entitlement to service connection for hearing loss and tinnitus.  He maintains that he has hearing loss and tinnitus as a result of noise exposure during service, to include on flight decks, as well as in association with weapons and machinery.  

Service records reflect that the Veteran served aboard different ships including USS TARAWA and USS ENGLAND, and his DD Forms 214 reflect the award of a Rifle Sharpshooter Badge and an M16-A1 Rifle Marksman badge.  Thus, the Board accepts that the Veteran was exposed to loud noise during service.  

In addition, there is competent evidence of current hearing loss and tinnitus.  Thus, the issue is whether the Veteran's current hearing loss and/or tinnitus is a result of the in-service noise exposure.  

The June 1975 service entrance examination report shows that the ears and drums were normal.  The Veteran denied having or having had hearing loss, and ear nose or throat trouble.  An August 1978 reenlistment examination report shows audiometric testing revealed the following pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
0
15
LEFT
15
15
5
5
10

In addition, a November 1995 examination report notes audiology findings showed a significant threshold shift in the Veteran's hearing compared to earlier in-service findings, and the referral for an ear, nose, and throat (ENT) evaluation notes that it was probably be secondary to prolonged exposure to loud noise.  Although the contemporaneous ENT evaluation is unavailable, and although the Veteran indicated that he had or had had hearing loss in March 1999, results of audiometric testing at an April 1999 retirement examination revealed the following pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
5
10
LEFT
10
15
15
15
25

To the extent that any of the thresholds are abnormal, the results do not establish hearing loss for VA compensation purposes.  

The Board notes that although neither hearing loss nor tinnitus is shown during service, the Veteran is not required to show that he met the criteria of 38 C.F.R. § 3.385 for hearing loss at separation if there is competent evidence of a current hearing loss disability for VA compensation purposes related to service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In that respect, a February 2009 VA audiology assessment notes sensorineural hearing loss and tinnitus, which was nearly ten years after service.  The Board notes that the pure tone audiograms show that the Veteran had bilateral hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.

The evidence, however, does establish a nexus between the Veteran's hearing loss or tinnitus and service.  The Veteran is competent to report his symptoms, to include decreased hearing and ringing in his ears.  Competence and credibility, however, are to be distinguished.  In that respect, the November 2010 VA examiner noted that although some hearing loss was suspected, the results obtained were significantly exaggerated, and invalid.  Thus, and although the Veteran's October 2015 submission notes that a diagnosis of tinnitus is based upon purely subjective factors, to include the Veteran's reported history, it is the reliability of that history that is called in to question.

The Board notes that the competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility, probative value, and relationship to other items of evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994)( the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Although not free to ignore the Veteran's report as to any matter upon which he is competent to offer an opinion, the Board may properly consider the personal interest a claimant has in his case and is of course cognizant of possible self-interest which any Veteran has in promoting a claim for monetary benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999).  

As reflected above, the initial documented evidence of hearing loss and tinnitus is many years after service.  The Board finds that a continuity of symptomatology since separation is not shown, particularly in light of the normal separation examination.  Thus, service connection is not warranted based on the presumptive provisions pertaining to chronic diseases or under 38 C.F.R. § 3.303(b) as a substitute for the nexus element of the hearing loss and tinnitus claim.

With respect to the Veteran's assertion in October 2015 that a separate VA examination is warranted for tinnitus, citing to 38 C.F.R. § 4.25(b), the contention is misguided.  More specifically, 38 C.F.R. § 4.25 pertains to combined ratings for service-connected disabilities whereas the issue in this case is whether entitlement to service connection is warranted.  Stated differently, the defect in the Veteran's claims is a lack of a competent, probative nexus opinion relating the Veteran's current hearing and tinnitus loss to service.  

Significantly, the July 2016 VHA opinion of the Chief of Otolaryngology and Audiology states that, although results of the 2009 audiogram established hearing loss, there was no evidence to support that the Veteran's hearing loss had its onset during service, or within the initial year after separation.  The opinion notes very little change in the results of audiograms accomplished prior to service and those accomplished during service.  In addition, it was noted that associated tinnitus was not unusual with the degree of hearing loss shown.  

In reaching a determination, the Board has accorded the greatest probative value to the VHA expert opinion.  The Board finds this opinion, which was based on careful review of the medical evidence, to include the results of audiology testing, as well as the Veteran's subjective complaints, and for which a rationale was provided, is uncontroverted by any other medical evidence of record and is highly persuasive and probative evidence against the nexus element of the Veteran's claims.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  

The Board notes that the Veteran is a Persian Gulf Veteran.  To the extent that the Veteran's May 2014 submission raises a theory of entitlement based upon the provisions of 38 C.F.R. § 3.317, hearing loss and tinnitus are clinical diagnoses.  Furthermore, neither the medical evidence nor the literature provided by the Veteran indicates that either hearing loss or tinnitus is a medically unexplained chronic multi-symptom illness defined by clusters of signs or symptoms.  Accordingly, the Board finds that the special provisions pertaining to undiagnosed illnesses are not applicable, and service connection for hearing loss and tinnitus is not warranted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

In sum, the Board finds that the Veteran's current hearing loss and tinnitus are not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest during service, or to a compensable degree within one year, of separation.  As the preponderance of the evidence is against the claims, there is no doubt to be resolved.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Therefore, service connection for hearing loss and tinnitus is not warranted.  


ORDER

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied. 


REMAND

The Veteran seeks higher ratings for service-connected hemorrhoids and spondylosis of the thoracolumbar spine.  In view of evidence and the Veteran's representative's assertions in October 2015, the Board finds that a remand is warranted to afford the Veteran new VA examinations with respect to the current nature and severity of hemorrhoids and spondylosis of the thoracolumbar spine.  

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA hemorrhoids examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner should provide an opinion with respect to the nature and severity of the Veteran's hemorrhoids, to include whether they are manifested by persistent bleeding with secondary anemia, or with fissures; or are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, and any effects on occupational functioning.

A rationale for all opinions expressed should be provided.

2.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

All pertinent symptomatology and findings regarding the Veteran's spondylosis of the thoracolumbar spine should be reported, to include any effects on occupational functioning.  The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.  

A rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


